GUNNISON, District Judge.
This proceeding arose over an attempt of the plaintiff, as the president of Angels’ Camp No. 1 of the Servian Benevolent Society, located at Angels’ Camp, California, to make an inspection of the books and records Of Douglas Camp, No. 6, of the Servian Society, located at Douglas, Alaska, for the alleged purpose of settling certain difficulties which had arisen in the administration of the affairs in the latter camp. In his complaint, plaintiff alleges that Douglas Camp is a branch of, under the jurisdiction of, and subject to the control of Angels’ Camp, and therefore plaintiff, as the presiding officer of Angels’ Camp, is entitled to the inspection of its books and records. This the defendant denies, admitting, however, that Douglas Camp was organized and for a time was under the jurisdiction and subject to the control of Angels’ Camp, of California, but that in July, 1905, it became an independent camp or lodge, and a member of the First Servian Benevolent Brotherhood Association of the United States, the grand lodge or governing board of which was located at Chicago, in the state of Illinois, and that since that time Angels’ Camp has no authority or control whatever over the Douglas Camp.
The matter was heard by the court, and evidence, oral and documentary, was introduced. It is perhaps proper to state that the court, believing that difficulties of this character should be settled in the lodges themselves, and not before the public in the courts, and that the nature of the controversy, the documentary evidence consisting entirely of translations from Servian into English, and the witnesses being unable to speak the English language with any degree of fluency, warranted it, overruled all objections interposed by either party,. *7and sought to elicit all information possible which might enlighten the court as to the character, purposes, and mode of government of the society. It is the opinion of the court, after as thorough and searching investigation as the limited English vocabulary of the witnesses and the apparently imperfect translations of the constitutions of the society would permit, that many of the witnesses themselves did not fully comprehend the situation. This situation existing, it is somewhat difficult to arrive at a solution that is entirely satisfactory to the court in all details. But the fact is clear that since July 20, 1905, Douglas Camp, the defendant in this proceeding, has been and now is independent of its organizer, Angels’ Camp, and it is now a subordinate lodge or camp belonging to and under the jurisdiction of the First Servian Benevolent Brotherhood Association of Chicago, and that thereafter Angels’ Camp and its officers have no inherent right or authority over the defendant.
The facts as developed by the evidence appear to the court to be thus:
Some eight years ago the members of Angels’ Camp, No. 1, of the Servian Benevolent Society of the United States, located at Angels’ Camp, California, organized what was termed a branch camp at the town of Douglas, Alaska, which was known as Douglas Camp, No. 2, for a time. These branch camp or lodges were, under the constitution of the society, considered as a part of the organizing lodge, and were under the absolute control and direction of the organizing camp or lodge.
In 1903 the members of a number of independent Servian societies in various parts of the United States organized what is known as the First Servian Benevolent Brotherhood Association, with headquarters in the city of Chicago, in the state of Illinois, and incorporated the association under the laws of the state of Illinois. On July 20, 1904, a convention *8of the independent Servian societies was held at the city of Chicago, and at this convention Angels’ Camp, No. 1, was represented. Its delegates then and there signed a new constitution, which was promulgated at that time. Under this new ‘constitution a branch camp of any of the camps signing might become a subordinate lodge in the First Benevolent Brotherhood Association, independent of its original organizer, and subject only to the jurisdiction of the Illinois association, upon the payment of all its debts and obligations to the organizing camp or lodge. The testimony of the witnesses for the defendant is to the effect that in the fall of 1904 Angels’ Camp directed by letter that Douglas Camp should thereafter make all its reports to the office of the grand lodge of the First Servian Benevolent Association at Chicago. This letter was not produced, but the statement' is not controverted. Thereafter a convention of the independent lodges, or what in the translation of the constitution is termed subordinate lodges, was convened at the city of Chicago on the 20th day of July, 1905, and Douglas Camp was.represented by a delegate. At this time the constitution was re-framed, and all the Servian societies represented signed the constitution by their delegates. Thus Angels’ Camp and Douglas each signed the constitution and by-laws of the First Servian Benevolent Brotherhood Association, and became subject to that association in all things. Since that time, each society has reported to the Chicago grand' lodge, and has been under its direction and control.
The defendant offered to prove that it had paid all its obligations and debts to the Angels’ Camp, and this was admitted by the plaintiff. Plaintiff also conceded' the sending of the delegate by Douglas Camp to the convention of July 20, 1905, at Chicago, and the propriety of its having reported to that society its financial condition, etc., but contends that this is merely the financial part of the society, and that the *9jurisdiction over members and the control of the ritual of the society generally, aside from financial matters, is still in Angels’ Camp.
An examination of the translation of the constitutions of Angels’ Camp and of the First Servian Benevolent Association of Chicago does not substantiate this contention. It is clear from the translations, which are evidently very poorly done, but which nevertheless in a general way disclose the purpose and intention of the organization, that the jurisdiction of Angels’ Camp ceased at the time that the delegate or representative of Douglas Camp participated in the convention at Chicago in July, 1905, and that since that time all the control and jurisdiction over Douglas Camp was vested in the grand lodge or governing board of the First Servian Benevolent Association at Chicago. This view is borne out by the weight of the whole testimony, and by the telegrams exchanged between the plaintiff and his own camp and between the plaintiff and the president of the First Servian Benevolent Association at Chicago. The opinion arrived at is that plaintiff has no right to the relief for which he prays in his complaint.
Bet an order be entered dismissing the suit, with costs.